DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
As a result of the Patent Trial and Appeal Board Decision on February 26, 2021, claims 2-16 remain pending, 

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 2, the prior art of record does not disclose a method of navigating between data items of multiple data sets, wherein teach data set comprises multiple data items, the method comprising: 
in response to receiving a second input, different from the first input, via the touch sensitive input device and indicating a request to display data items of the second data set:
select the second data set that is associated with the second value of the first attribute of the data object;
determine the first value of the second attribute of the data object that is associated with the first data item;

select the second data item from the second data set; and
display the second data item of the second data set on the display of the computing device in place of the first data item.

As argued by Applicant and held by the Patent Trial and Appeal Board, the Johnson reference  (US 2012/0303548 A1) does not disclose the navigation of multiple data sets, wherein, when a user selects to switch from a first data set to a second data set, a value of an attribute of a currently-displayed data item from the first data set is used to select a particular data item to display from the second data set. The Board has held that Johnson only discloses vertical navigation between the amped attributes of (1)market, (2)sector and (3)stock, rather than horizontally between the above features. Thus, Johnson does not teach the elements of claim 2. (Board Decision at pgs. 8-10). 

The further cited art here on the PTO_892 is relevant to the Field of Invention but do not alone, or in combination, render claim 2 unpatentable. Claim 8 is an independent claim that recite similar elements that of claim 2. The remaining claims are dependent off of claim 2 or claim 8 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626